DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 12/31/2018, the Amendment & Remark filed on 07/13/2020 and the Request for Continued Examination filed on 08/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/28/2020 has been entered.
 
Status of the Claims
Claims 5 and 12 are cancelled.
Claims 21 and 22 are amended.
Claims 4, 6-7, 11, 13-14, 21 and 22 are pending.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 4, 6-7, 11, 13-14, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
a payer device having a camera and a payer application configured to cause the camera to capture merchant identification, kiosk identification identifying a merchant kiosk, a security key, a transaction amount, date and time as packaged into a QR code by the merchant kiosk; 
the payer device being configured by the payer application to send to an authorization server and not to the merchant kiosk, send the QR code and a payer identification associated with the payer device through the payer application;
an authorization database; and
wherein the authorization server is configured to:
receive the QR code and payer identification from the payer device;
without receiving anything from the merchant kiosk and without receiving account numbers or card numbers, validate the merchant identification, the kiosk identification and the payer identification of the QR code when the merchant identification is registered with the kiosk identification in the authorization , the payer identification is registered with a payer token in the authorization database;
derive a transaction request from the validated merchant identification, the payer token with which the payer identification is registered and the transaction information; 
for a transaction referred to by the transaction information, receive, from an acquirer system, an authorization report based upon the transaction request.
withhold the payer identification from the acquirer system.
receive an authorization report reflecting approval when a limit associated with an account matched with the payer token in a database of the acquirer system is equal to or greater than an amount reflected in the transaction information.
transmit a fraud notification to the payer device and/or the merchant kiosk when the merchant identification is not registered with the kiosk identification in an authorization database, the payer identification is not registered with a payer token in the authorization database, the security key is invalid or any combination of these.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers a financial transaction but for the recitation of generic computer components. That is, other than reciting the claimed device with camera, application, database and server, nothing in the claim elements that precludes the steps from that of an activity of conducting transaction authorization. For example, 

but for the “payer device …configured to” and “payer application” language, the payer device being configured by the payer application to send to an authorization server and not to the merchant kiosk, send the QR code and a payer identification associated with the payer device through the payer application” in the context of the claimed invention encompasses one or more person manually send the information to an authorization service; 
but for the “authorization server configured to” language, “receive the QR code and payer identification from the payer device” in the context of the claimed invention encompasses one or more person manually receiving the QR code and payer identification;
but for the “authorization server configured to” language, “without receiving anything from the merchant kiosk and without receiving account numbers or card numbers, validate the merchant identification, the kiosk identification and the payer identification of the QR code when the merchant identification is registered with the kiosk identification in the authorization database, the payer identification is registered with a payer token in the authorization database” in the context of the claimed invention encompasses one or more person manually conducting the validation;

but for the “authorization server configured to” language, “receive, from an acquirer system, an authorization report based upon the transaction request” in the context of the claimed invention encompasses one or more person manually receive such reports;
but for the “authorization server configured to” language, “withhold the payer identification from the acquirer system” in the context of the claimed invention encompasses one or more person manually withholding information from a party;
but for the “authorization server configured to” language, “wherein receiving from the payer device father comprises not receiving account numbers or card number” in the context of the claimed invention encompasses one or more person manually withholding information from a party;
but for the “authorization server configured to” language, “receive an authorization report is further configured to cause the one or more computers to receive an authorization report reflecting approval when a limit associated with an account matched with the payer token in a database of the acquirer system is equal to or greater than an amount reflected in the transaction information” in the context of the claimed invention encompasses one or more person manually receiving such report;

This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of authorization server to perform the receiving, validating, deriving, withholding and transmitting steps. The involvement of the claimed authorization server in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and transmitting data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,) and retrieve data from a database (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known Berkheimer v. HP, Inc.) dated April 19 2018.
The recited ordered combination of additional elements includes 1) a computer server receiving and transmitting data over a network and 2) a computer applying mere instruction to implement the validation of transaction request, which do not contain inventive concept. 
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 4, 6-7, 11, 13-14, 21 and 22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 7, 11, 14, 21 and 22 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Makhdumi et al. (US 20150248664)

As per claim 21, Makhdumi discloses a method comprising:

from the payer device, sending, to an authorization server and not to the merchant kiosk, the QR code and a payer identification associated with the payer device through the payer application; (See Makhdumi Paragraph 0066 and 0068)
receiving the QR code and payer identification from the payer device with the authorization server; (See Makhdumi Paragraph 0066 and 0068)
without receiving anything from the merchant kiosk and without receiving account numbers or card numbers validating the merchant identification, the kiosk identification and the payer identification of the QR code with the authorization server when the security key packaged into the QR code matches a base form of a general code, the merchant identification is registered with the kiosk identification in an authorization database and the payer identification is registered with a payer token in the authorization database; (See Makhdumi Paragraph 0066 and 0068, device ID is registered with a payer token.)
from the validated merchant identification, the payer token with which the payer identification is registered and the transaction information, deriving a transaction request with the authorization server; (See Makhdumi Paragraph 0066 and 0068)
for a transaction referred to by the transaction information, receiving with the authorization server from an acquirer system, an authorization report based upon the transaction request. (See Makhdumi Paragraph 0066 and 0068)

As per claim 22, Makhdumi discloses a system comprising:
a payer device having a camera and payer application configured to cause the camera capture merchant identification, kiosk identification identifying a merchant kiosk, a security key, a transaction amount, date and time as packaged into a QR code by the merchant kiosk; (See Makhdumi Paragraph 0050, 0066 and 0068)
the payer device being configured by the payer application to, send to an authorization server and not to the merchant kiosk the QR code and a payer identification associated with the payer device through the payer application; (See Makhdumi Paragraph 0050, 0066 and 0068)
an authorization database; (See Makhdumi Paragraph 0066 and 0068)
wherein the authorization server is configured to:
receive the QR code and payer identification from the payer device;
validate the merchant identification, the kiosk identification and the payer identification of the QR code when the security key packaged into the QR code matches a base form of a general code, the merchant identification is registered with the kiosk identification in the authorization database, the payer identification is registered with a payer token in the authorization database; (See Makhdumi Paragraph 0066 and 0068)
derive a transaction request from the validated merchant identification, the payer token with which the payer identification is registered and the transaction information; (See Makhdumi Paragraph 0066 and 0068)


	As per claims 4 and 11, Makhdumi discloses:
	wherein the authorization server is further configured to withhold the payer identification from the acquirer system. (See Makhdumi Paragraph 0066 and 0068)

As per claims 7 and 14, Makhdumi discloses:
wherein the authorization sever is configured to transmit a fraud notification to the payer device and/or the merchant kiosk when the merchant identification is not registered with the kiosk identification in an authorization database, the payer identification is not registered with a payer token in the authorization database, the security key is invalid or any combination of these. (See Makhdumi Paragraph 0133-0134)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhdumi et al. (US 20150248664) in view of Official Notice.

	As per claims 6 and 13, Makhdumi does not teach:
	wherein the received authorization report reflects approval when a limit associated with an account matched with the payer token in a database of the acquirer system is equal to or greater than an amount reflected in the transaction information.
However, the Examiner takes Official Notice that approving transaction when a limit associated with an account matched with the payer token in a database of the acquirer system is equal to or greater than an amount reflected in the transaction information is well-known industry practice because transaction restriction such as limits on purchase amount is implemented to be enforced, available fund could also be the limit.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction verification system taught by Makhdumi with well-known industry practice to approve transaction when a limit amount is greater or equal to the transaction amount. One of ordinary skill in the art would have been motivated as transaction restriction is implemented to be enforced.

Response to Arguments
Applicant's arguments filed 07/13/2020 have been fully considered but they are not persuasive. 



Regarding the applicant’s argument that Makhdumi does not teach “without receiving anything from the merchant kiosk and without receiving account numbers or card numbers, validating the merchant identification, the kiosk identification and the payer identification of the QR code with the authorization server when the security key packaged into the QR code matches a base form of a general code, the merchant identification is registered with the kiosk identification in an authorization database and the payer identification is registered with a payer token in the authorization database”, the examiner respectfully disagrees. The applicant argued that Makhdumi paragraph 0065 and 0067 discloses validation requiring at least an account number or card number. However, it should be noted that embodiments in 0065 and 0067 are NOT the only embodiments disclosed by Makhdumi. At least Makhdumi paragraph 0066 and 0068 disclose embodiments that conduct transaction authorization 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHO KWONG/Primary Examiner, Art Unit 3698